This is an original action commenced by the petitioners in an effort to secure a writ of prohibition against the respondents to prohibit the respondents from taking any further steps in a cause of action No. 60454 pending in the Marion Circuit Court.
After this cause was fully briefed and orally argued, the respondents, the Indianapolis Railways, Incorporated, filed with this court a certified copy of an order of the lower court which shows the dismissal of the action which we are requested to prohibit. Since the action in the lower court has been dismissed, the questions raised in this action have become moot, and this cause is therefore dismissed.
Note. — Reported in 59 N.E.2d 113.